DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claim 1 has been amended, claim 2, 6 have been cancelled, and claims 1, 3-5, 7-18 are pending as amended on 01/10/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.        This application is a 371 of PCT/EP2016/062671 06/03/2016.                
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application FRANCE 1501148 06/03/2015 filed on 12/01/17.
Continued Examination Under 37 CFR 1.114
7.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/22 has been entered.
 
Response to Amendment
8.         Applicant's amendment filed on 01/10/22, has been fully considered and entered. 

Response to Arguments
9.       Applicant's arguments with respect to claim 1 objection filed on 01/10/22, have been fully considered but are moot in view of amendment. Previous objection has been withdrawn.  
10.       Applicant's arguments with respect to the rejection of claim 1, 3-5, 7-18 under 35 U.S.C. 103 as being unpatentable over Wilson (WO 2013/060741; for English translation Wilson (US 2014/0378617) applied) in view of Harnsberger (US 3654991) filed on 01/10/22, have been fully considered but are moot in view of amendment. Applicants arguments regarding amended features are respectfully considered but are not persuasive. Wilson discloses chain is formed of a series of hydrophilic units interrupted at different points by a plurality of hydrophobic sequences of substantially 
11.       Applicants arguments regarding obviousness type double patenting rejection filed on 01/10/22, have been fully considered but are moot in view of amendment. In view of amendment to claims and response, a new ground(s) of rejection is made.

Scope of the Elected Invention
12.        Claims 1, 3-5, 7-18 are pending in this application. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1, 3-5, 7-18 drawn to a process and species i) water as an aqueous medium, ii) water-soluble radical polymerization initiator, iii) cement particles, and iv) fluid from an oil cement grout which comprises the polymers (P) as additive. 

Double Patenting
13.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.       Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,198,809 (hereinafter called “‘809”) in view of Wilson (WO 2013/060741; for English translation Wilson (US 2014/0378617) applied).
           Regarding claims 1, 8, 18, the ‘809 claim 1 discloses the process comprising forming fluid (F) with sequential copolymers (P) comprising at least one chain (C) capable of being obtained by micellar polymerization, where said chain (C) is soluble in fluid (F). ‘809 claim 1 also discloses the process comprising forming fluid (F) and injecting the fluid (F) under pressure into the subterranean formation, wherein the fluid (F) comprises solid particles(p) in suspension and sequential copolymers (P). Since, the copolymeric fluid contains solid particle in a suspension, as such the copolymeric fluid keep the solid particle (p) in suspension to some degree and to some extent after injection into the subterranean formation. ‘809 claims do not disclose amended features of claim 1.
            However, Wilson discloses a process comprising forming fluid (F) with sequential copolymer (P) comprising at least one chain (C ) soluble in fluid (F), e.g. hydrophilic monomeric part and at least one block (B) insoluble in fluid (F), e.g. hydrophobic monomeric part such as styrene, wherein the chain (C ) is capable of being obtained by micellar polymerization (para [0002], [0011], [0019], [0038]-[0044], [0096], [0125], [0198], [0203]). Wilson further discloses use of the composition in the well bore operation such as enhanced oil recovery or well bore fracturing (para [0203], [0204]). Wilson further discloses chain is formed of a series of hydrophilic units interrupted at different points by a plurality of hydrophobic sequences of substantially identical size (para [0011], [0022], [0026]). Wilson further discloses the contents of hydrophilic and hydrophobic monomers, for example para [0237]-[0238], [0310]. The calculation is 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘809 claims with the aforementioned teachings of Wilson to provide a polymer composition comprising the chain formed of a series of hydrophilic units interrupted at different points by a plurality of hydrophobic sequences of substantially identical size, wherein the content of hydrophobic monomers corresponding to the ratio of the weight of the hydrophobic monomers with respect to the total weight of the hydrophobic and hydrophilic monomers is 1.25 wt% in order to use such fluid in wellbore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Instant claim 3 is same as ‘809 claim 2.
           Instant claim 4 is same as ‘809 claim 3.
           Instant claim 5 is same as ‘809 claim 4.
           Instant claim 7 is same as ‘809 claim 5.
          Regarding claim 9, ‘809 claim 1 discloses wherein the fluid (F) is an oil cement grout which comprises the polymer (P) as additive or a drilling or fracturing fluid which comprises polymers (P) in combination with particle (p).
          Regarding claim 10, ‘809 claim 1 discloses wherein the fluid/polymer provides an effect of control of fluid loss.
           Instant claims 11, 14 are same as ‘809 claim 9.
           Instant claims 12, 15 are same as ‘809 claim 10.
           Instant claims 13, 16 are same as ‘809 claim 11.
           Instant claim 17 is same as ‘809 claim 12.

Claim Rejections - 35 USC § 112
15.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.       Claims 1, 3-5, 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
            Claim 1 recites the limitation "the hydrophobic and hydrophilic monomers" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
           Claims 3-5, 7-18 depends from the rejected claim 1.
           Appropriate correction is required.

Claim Rejections - 35 USC § 103
17.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.       Claim 1, 3-5, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (WO 2013/060741; for English translation Wilson (US 2014/0378617) applied) in view of Harnsberger (US 3654991).
Regarding claims 1, 8-9, 18, Wilson discloses a process comprising forming fluid (F) with sequential copolymer (P) comprising at least one chain (C ) soluble in fluid (F), e.g. hydrophilic monomeric part and at least one block (B) insoluble in fluid (F), e.g. hydrophobic monomeric part such as styrene, wherein the chain (C ) is capable of being obtained by micellar polymerization (para [0002], [0011], [0019], [0038]-[0044], [0096], [0125], [0198], [0203]). Wilson further discloses use of the composition in the well bore operation such as enhanced oil recovery or well bore fracturing (para [0203], [0204]). Wilson further discloses chain is formed of a series of hydrophilic units interrupted at different points by a plurality of hydrophobic sequences of substantially identical size (para [0011], [0022], [0026]). Wilson further discloses the contents of hydrophilic and hydrophobic monomers, for example para [0237]-[0238], [0310]. The calculation is based on solution E contain 2.5 g LMAM (laurylmethacrylate, hydrophobic monomer; para [0134], [0214]) in 323.2 g (146.2 + 169.1 + 2.5 + 5.4) total composition (para [0238]), out of this 30.3 g of solution E taken for polymerization (para [0310]). Thus, in 30.3 g of solution, the content of LMAM = (2.5/323.2) x 30.3 = 0.234 g. The amount of hydrophilic monomer = 10.4 g acrylamide (20.8 g acrylamide aqueous solution at 50% by mass) + 8.15 g AMPS (16.3 g AMPS aqueous solution at 50% by mass) = 18.55 g (para [0117], [0310]). Thus, 0.234 g hydrophobic monomer in 18.784 (18.55 + 0.234) g hydrophobic and hydrophilic monomer = 1.25 wt% ((0.234/18.784) x 100), fall into instant claim range of the content of hydrophobic monomers corresponding to the ratio of the weight of the hydrophobic monomers with respect to the total weight of the hydrophobic and hydrophilic monomers is greater than or equal to 0.05% and less than or equal to 5%.

        However, Harnsberger discloses the well bore fracturing fluid comprising cement, wherein the fracturing fluid containing cement form a fluid permeable barrier (column 1, lines 21-25, column 1, lines 55-65, column 2, lines 39-41, column 2, lines 67-69).
         It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Wilson with the addition of particles such as cement, as taught by Harnsberger. The rationale to do so would have been motivation provided by of Harnsberger that to do so would form a fluid permeable barrier.
         It has been noted that both Wilson and Harnsberger are pertinent to the fracturing fluid and fracturing fluid does contains the copolymers and the solid particles. The claimed copolymers are obvious over the prior arts and the suspension properties of the copolymeric fluid would necessarily same as claimed.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
             Regarding claim 9 elected species the fluid (F) is an oil cement grout, applicants have defined in the specification “oil cement grout, which is prepared by adding cement powder as particles (p) to an aqueous composition.” Harnsberger 
          Regarding claim 3, Wilson discloses a process comprising a stage (e) of micellar radical polymerization in which the following are brought into contact, within an aqueous medium (M): hydrophilic monomers, dissolved or dispersed in said aqueous medium (M), hydrophobic monomers in the form of a micellar solution, namely a solution containing, in the dispersed state within the medium (M), micelles comprising these hydrophobic monomers; and at least one radical polymerization initiator (para [0038]-[0045]). 
          Regarding claim 4, Wilson discloses a process comprising a stage (E) of micellar radical polymerization in which the following are brought into contact, within an aqueous medium (M): hydrophilic monomers, dissolved or dispersed in said aqueous medium (M), hydrophobic monomers in the form of a micellar solution, namely a solution containing, in the dispersed state within the medium (M), micelles comprising these hydrophobic monomers; at least one radical polymerization initiator, and at least one radical polymerization control agent (para [0038]-[0045]). 
          Regarding claim 5, Wilson discloses a radical polymerization control agent bearing a thiocarbonylthio –S(C=S)- group (para [0043]). 
           Regarding claim 7, Wilson discloses the aqueous fluid ([0198]).
           Regarding claim 10, since the composition is obvious over prior arts, the composition containing polymer can be used for any suitable future intended purpose such as controlling the fluid loss. 
Regarding claims 11, 14, Wilson discloses the aqueous medium such as water ([0032]).
           Regarding claims 12, 15, Wilson discloses the dispersed state is obtained using at least one surfactant ([0028]).
           Regarding claims 13, 16, Wilson discloses the radical polymerization initiator being water-soluble or water-dispersible (para [0030]).
           Regarding claim 17, Wilson discloses the radical polymerization control agent is a xanthate (para [0034]).
          
Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766